Citation Nr: 1004208	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-34 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
fracture of the right heel.  

2.  Entitlement to service connection for visual impairment. 

3.  Entitlement to service connection for tendonitis of the 
right wrist. 

4.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from October 2003 to June 
2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The New York, New York RO now has 
jurisdiction of this matter. 

The Veteran's appeal includes the issues of entitlement to 
service connection for the residuals of a fracture of the 
right heal and bilateral pes planus.  These claims will be 
denied for the reasons and bases given below.  However, the 
service treatment records include diagnoses of plantar 
fasciitis, as does a September 2006 VA examination.  This 
raises the issue of service connection for plantar fasciitis, 
and this matter is referred to the RO for consideration. 


FINDINGS OF FACT

1.  The Veteran was seen for complaints of right heel pain 
during active service, but post service medical records show 
that the right heel is normal and are negative for a 
diagnosis of a disability as a residual of a right heel 
stress fracture.  

2.  The Veteran's visual acuity upon entrance to active 
service was 20/40 for the right eye and 20/20 for the left 
eye, with a subsequent finding in service of 20/20 vision for 
each eye and no evidence to demonstrate a current diagnosis 
of visual impairment.

3.  Service treatment records show that the Veteran was seen 
for a nine month history of right wrist pain in May 2006, and 
the September 2006 VA examination includes a current 
diagnosis of tendonitis of the wrist. 

4.  The service medical records are negative for pes planus, 
and there is no current diagnosis of this disability. 

CONCLUSIONS OF LAW

1.  A residual disability as a result of a stress fracture of 
the right heel was not incurred in or aggravated by due to 
active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. § 3.303(a) (2009). 

2.  A disability as a result of visual impairment was not 
incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303(a)(c), 3.310 (2009).

3.  With resolution of reasonable doubt in the appellant's 
favor, a disability due to tendonitis of the right wrist was 
incurred due to active service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.303(a) (2009).

4.  Bilateral pes planus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. § 3.303(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 has been amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the Veteran was provided with a letter in July 
2006 that contained all of the notification required by 38 
C.F.R. § 3.159, as defined by Dingess and Pelegrini.  This 
letter was provided to the Veteran prior to the initial 
adjudication of her claims.  The Board concludes that the 
duty to notify has been met.  

The Board further concludes that the duty to assist has also 
been met.  The Veteran's service treatment records have been 
obtained.  Private medical records and VA treatment records 
have been obtained, and the Veteran stated in July 2006 that 
she had no further information or evidence to submit.  She 
was afforded appropriate VA examinations in September 2006.  
The Veteran declined her right to a hearing in her October 
2007 Substantive Appeal.  There is no indication that there 
is any relevant evidence outstanding in these claims, and the 
Board will proceed with consideration of the Veteran's 
appeals.

Service Connection

The Veteran contends that she has developed several 
disabilities as a result of active service.  She states that 
she was treated for a stress fracture of the right heel 
during service, and argues that she continues to have 
residual disability as a result of this injury.  The Veteran 
also argues that bilateral pes planus developed due to 
service.  She notes right wrist pain shortly before discharge 
from service and argues that she continues to experience 
right wrist problems.  Finally, the Veteran argues that she 
has developed impairment of her eyesight, particularly on the 
right side.  She believes that this may be the result of her 
service connected tonsillectomy.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); see 
also 38 C.F.R. § 3.310(b).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
Veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  See Jones v. Brown, 7 Vet. App. 134 
(1994).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Right Heel

The service treatment records show that the Veteran was seen 
in November 2003 for complaints of bilateral foot pain and 
heel pain.  The diagnosis was plantar fasciitis.  She 
continued to be seen for foot pain in December 2003.  

April 2004 records show that the Veteran was seen for 
complaints pertaining to a left pelvis and right heel stress 
fracture that had been diagnosed at Fort Leonard Wood in 
March 2004.  Her pain was a three out of ten in the heel.  
The Veteran had been given a profile for 30 days and a bone 
scan had showed a stress fracture.  The Veteran also reported 
a history of a fracture in the medial foot bone on the right 
side.  On examination, the Veteran was positive for 
metatarsal head complaints.  The assessment included status 
post right heel stress fracture.  

The Veteran was seen for additional complaints of foot pain 
in August 2004.  Swelling of the right foot was noted.  

The Veteran was diagnosed with a stress reaction of the left 
foot in February 2006.  

The Veteran was afforded a VA examination in September 2006.  
She reported a stress fracture to the right heel while in the 
military and said that the course since that time had been 
progressively worse.  She currently complained of mid foot 
pain with walking.  It was worse upon awakening, and she had 
heel pain on standing for long periods of time.  There were 
no flare-ups or assistive aids needed for walking.  Following 
the examination, the results of all diagnostic and clinical 
tests for the right heel were found to be normal.  A 
September 2006 X-ray study of the right foot was also normal, 
with no evidence of fracture.  The diagnoses included right 
heel fracture, with no objective findings.  

VA treatment records from January 2007 note a history of 
multiple stress fractures during basic training, including to 
the heels.  The assessment was history of multiple stress 
fractures.  She continued to be seen for multiple joint pains 
through February 2007.

May 2007 records include a reference to pain in the right 
foot.  

April 2008 psychology records note that the Veteran 
complained of pain in her heels due to previous stress 
fractures.  

After consideration of the Veteran's contentions and review 
of the medical evidence, the Board finds that service 
connection for the residuals of a stress fracture of the 
right heel is not warranted.  The service treatment records 
indicate that the Veteran was seen for bilateral heel pain in 
November 2003, as well as right heel pain in April 2004 and 
August 2004.  However, the April 2004 diagnosis of status 
post right heel stress fracture is questionable, in that it 
was apparently based on an inaccurate history provided by the 
Veteran.  The April 2004 examiner indicated that a stress 
fracture had been shown by bone scan in March 2004.  However, 
a review of the March 2004 bone scan shows that it was for 
the left pelvis and not for the right heel.  There is no 
evidence of treatment for right heel problems other than 
plantar fasciitis subsequent to August 2004.  Most 
importantly, the Board notes that the September 2006 
examination was negative for any residual disability as a 
result of a right heel stress fracture, and an X-ray study 
obtained at this time was normal.  The additional VA 
treatment records note only more occasional complaints of 
pain with references to a stress fracture by way of history 
only without additional diagnoses.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992). 

Moreover, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999). 

In the current case, although the Veteran continues to 
complain of right heel pain, there is no objective medical 
evidence to confirm the existence of any residual disability 
due to a stress fracture of the right heel.  The Board 
concludes that any right heel stress fracture that may have 
been treated during service has healed, and service 
connection is precluded without a diagnosis of a current 
disability. 

In reaching this decision, the Board recognizes the sincere 
belief of the Veteran that the right heel pain for which she 
was treated in service developed into a chronic disability.  
However, the Veteran is not a physician, and she is not 
qualified to render a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Instead, the medical 
professionals who have examiner the Veteran have not 
diagnosed a residual disability as result of the alleged 
stress fracture in service, and service connection may not be 
established.  

Visual Impairment

The service treatment records show that the Veteran had 20/40 
vision for the right eye and 20/20 vision for the left eye on 
the August 2003 entrance examination.  The diagnosis was 
amblyopia of the right eye.  However, both eyes were measured 
at 20/20 when she was retested in November 2003.  The 
remainder of the service treatment records is negative for 
complaints or findings regarding the Veteran's vision, and 
there is no record that her visual acuity was retested.  

The service treatment records confirm that the Veteran was 
treated for many complaints pertaining to her tonsils, and 
show she eventually underwent a tonsillectomy.  Service 
connection has been established for the residuals of the 
tonsillectomy.  However, there is no evidence of eye 
complaints in conjunction with the tonsillectomy either 
during service or after discharge from service.  

The post service medical records show that the Veteran 
underwent a VA general examination in September 2006.  An 
examination of both eyes was normal.  This examination did 
not measure the Veteran's visual acuity, and there is no 
other post service evidence that would confirm the Veteran's 
complaints of visual impairment.  

The Board finds that entitlement to service connection for 
visual impairment is not warranted.  

First, there is no evidence of damage to visual impairment in 
service.  Her right eye had 20/40 vision on the entrance 
examination, and there was a diagnosis of amblyopia.  She is 
not entitled to the presumption of soundness for the right 
eye.  38 C.F.R. § 3.304(b).  

Second, the Board notes that congenital or developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c).  

Although a finding of amblyopia of the right eye upon 
entrance to service does not preclude service connection for 
this eye by aggravation by superimposed injury, there is no 
evidence in either the service treatment records or the post 
service records to show a chronic decrease in visual acuity.  
In fact, the only measurement of the Veteran's vision after 
the entrance examination found that both eyes were 20/20, 
which would demonstrate improvement since entering service.  
This precludes service connection for the right eye on the 
basis of aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

Finally, there is no evidence to confirm the current 
existence of decreased visual acuity for either eye.  The 
eyes were normal on the September 2006 examination, and while 
this examination did not include a measurement of the 
Veteran's visual acuity, there were no abnormalities found 
that would merit further examination.  Although the July 2006 
VCAA letter to the Veteran stated that she should provide 
evidence of a current disability, she has not identified or 
submitted any post service evidence that contains a diagnosis 
of a disability of the eyes or of abnormal visual acuity.  
Once again, without evidence of a current disability, service 
connection may not be established.  See Degmetich v. Brown, 
104 F.3d 1328 (1997).  

Right Wrist

The service treatment records show that the August 2003 
entrance examination found that the Veteran's upper 
extremities were normal.  

May 2006 service treatment records note that the Veteran 
complained of right wrist pain that had been present for the 
past nine months.  She reported that her wrist would pop and 
give out every now and then.  On examination, she reported a 
pain level of eight on a scale of one to ten for the right 
wrist, with ten representing the most pain.  

The September 2006 VA examination contains a history of wrist 
pain dating from 2005.  It states that this injury occurred 
during active service.  On examination, the right wrist had 
flexion to 85 degrees, extension to 80 degrees, radial 
deviation to 30 degrees and ulnar deviation to 40 degrees.  
There was no pain on the extremes of motion.  This represents 
a normal range of motion in every movement except for the 
ulnar deviation.  See 38 C.F.R. § 4.71a, Plate I.  The 
results of the diagnostic and clinical tests were normal, and 
an X-ray study was also normal.  However, the diagnoses 
included bilateral wrist tendonitis.  This disability was 
said to have mild impairment of the Veteran's ability to do 
chores, with no other impairment.  

With resolution of reasonable doubt in the appellant's favor, 
the Board finds that service connection for tendonitis of the 
right wrist is warranted.  The Veteran was seen for a nine 
month history of right wrist pain in May 2006, which was one 
month prior to her discharge from service.  Although the 
September 2006 examination shows only a very slight decrease 
in range of motion in one movement, the diagnoses included 
wrist tendonitis, and the history reported that it began in 
2005, which was during the Veteran's active service.  This 
history is confirmed by the nine month history of wrist pain 
given by the Veteran in May 2006, which would place the 
beginning of the disability in 2005.  Therefore, as there is 
evidence of a right wrist disability during service and a 
current diagnosis of a right wrist disability dated shortly 
after discharge, entitlement to service connection is 
established.  All reasonable doubt has been resolved in favor 
of the Veteran in reaching this decision.  38 U.S.C.A. 
§ 5107(b).  

Pes Planus

The service treatment records indicate that the Veteran was 
treated for plantar fasciitis in November 2003, and she was 
seen for this disability on other occasions.  However, the 
service treatment records are negative for evidence or a 
diagnosis of pes planus.  

The September 2006 VA examination states that the date of 
onset of pes planus was in 2003, when it was noted during 
basic training.  However, on examination the feet were found 
to be normal.  The final diagnosis was plantar fasciitis.  
There was no diagnosis of pes planus.  

The remainder of the post service medical records includes 
May 2007 podiatry records, but is negative for a diagnosis of 
pes planus.  

Therefore, as there is no evidence of the claimed disability 
during service, and no evidence of a current diagnosis of the 
claimed disability, entitlement to service connection is not 
established.  

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for the residuals of a 
stress fracture of the right heel is denied. 

Entitlement to service connection for visual impairment is 
denied. 

Entitlement to service connection for tendonitis of the right 
wrist is granted. 

Entitlement to service connection for bilateral pes planus is 
denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


